USCA1 Opinion

	




        October 20, 1993        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1686                                   DENNIS SCHNEIDER,                                Plaintiff, Appellant,                                          v.                           JOSEPH S. TRETOLA, ETC., ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Dennis Schneider on Motion for Summary Disposition pro se.            ________________            James G.  Healy and Healy  and Healy, P.C.  on Motion for  Summary            _______________     ______________________        Disposition, for  appellees Joseph S. Tretola,  Brookside House, Inc.,        and Brookside House Trust.            Kevin  Madden on  Motion  for Summary  Disposition,  for  appellee            _____________        Wayne M. Gray.                                 ____________________                                 ____________________                      Per   Curiam.     Plaintiff's  action   was  properly                      ____________          dismissed under Fed. R. Civ.  P. 12(b)(6) for failure to state  a          cause of action.                      1.  The  defendants, all private persons,  can not be          held liable  under 42 U.S.C.    1983  for their  alleged acts  in          employing "false representations and phony process to induce  the          policemen to  falsely arrest" and imprison  plaintiff because the          private defendants'  actions do not constitute  "state action," a          requisite of a   1983 cause of action.    See Daniel v. Ferguson,                                                    ___ ______    ________          839 F.2d 1124, 1129-31 (5th Cir. 1988) (even if private defendant          did  provide  police with  false  information,  the state  action          requirement  for     1983  liability  was  not  satisfied   since          "[p]olice  reliance in making an arrest on information given by a          private  party does not make  the private party  a state actor").          Plaintiff's citation  below to  Canty v.  Richmond, 383  F. Supp.                                          _____     ________          1396  (E.D. Va.  1974),  was unavailing  to  establish the  state          action requirement because  in that case,  the plaintiff  alleged          that  the  private  defendants  had  conspired with  governmental          actors to  falsely arrest  him.   Although  a conspiracy  between          official  and private actors is one means through which the state          action  requirement can be satisfied, plaintiff did not allege in          the  present  case  such  an agreement  between  the  police  and          defendants to violate plaintiff's rights.  Instead, he  contended          that defendants had  misled the police with  false statements and          phony documents.                      2.  Nor did plaintiff state a claim under 42 U.S.C.            1985(2)  for  conspiracy  to  obstruct  state  court  proceedings          because plaintiff failed to allege that defendants were motivated          by any  class-based, invidiously discriminatory animus.   Hahn v.                                                                    ____          Sargent,  523  F.2d  461,  469  (1st  Cir.  1975)   (class-based,          _______          invidiously discriminatory animus is required for liability under             1985(2)  for conspiring  to  obstruct justice  in  state court          proceedings), cert. denied, 425 U.S. 904 (1976).                        ____________                      3.   If plaintiff intended to assert a state law tort          action for false arrest and false imprisonment, plaintiff did not          allege diversity  jurisdiction and failed to  establish any basis          for the  federal district  court  to exercise  jurisdiction  over          state law tort claims.                      Affirmed.                      ________                                        - 3 -